IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CAESAR K. COOPER,                          §
                                               §    No. 95, 2021
          Appellant Below-                     §
          Appellant,                           §    Court Below—Superior Court
                                               §    of the State of Delaware
          v.                                   §
                                               §    C.A. No. N19A-12-011
    DELAWARE BOARD OF                          §
    NURSING,                                   §
                                               §
          Appellee Below-                      §
          Appellee.                            §

                                 Submitted: August 6, 2021
                                 Decided: October 21, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)     The appellant, Caesar K. Cooper, filed this appeal from the Superior

Court’s March 12, 2018 order affirming the decision of Delaware Board of Nursing

(“the Board”) to reprimand Cooper.1 We find no merit to the appeal and, therefore,

affirm the Superior Court’s judgment.

         (2)     Mr. Cooper is a licensed registered nurse. In 2017, he was employed



1
    Cooper v. Del. Bd. of Nursing, 2021 WL 754306 (Del. Super. Ct. Feb. 26, 2021).
by Cadia Healthcare in Wilmington. During a night shift on November 15, 2017,

Cooper and a certified nursing assistant (“the CNA”) provided treatment to a patient

(“the Patient”). The treatment required the turning of the Patient. The protocol for

turning an obese person like the Patient included the nurse directing the CNA where

to stand, indicating how the turn would be accomplished, and performing a 1-2-3

count so that the nurse and CNA were moving in synchronicity to safely turn the

patient. Mr. Cooper did not direct the CNA where to stand, indicate how the turn

would be accomplished, or perform the count. As Mr. Cooper turned the Patient,

the Patient cried out, and asked why Mr. Cooper was being so rough.

      (3)    The Patient subsequently complained to Cadia about how Mr. Cooper

had treated him. Cadia suspended and then terminated Mr. Cooper. Cadia also

reported Mr. Cooper to the Delaware Division of Long Term Care Residents

Protection (“DLTCRP”), which investigated the report, held a hearing, and placed

Mr. Cooper on the Adult Abuse Registry. The Superior Court dismissed Mr.

Cooper’s untimely appeal of the DLTCRP’s decision.

      (4)    On March 4, 2019, the State filed a disciplinary complaint against Mr.

Cooper with the Delaware Board of Nursing.          The complaint alleged that Mr.

Cooper had violated 24 Del. C. § 1922(a)(8) by violating Board Regulations 10.4.1

(failing to conform to legal and accepted standards of the nursing profession),

10.4.2.5 (committing or threatening violence, verbal, or physical abuse of a patient),


                                          2
and 10.4.2.14 (failing to take appropriate action to safeguard a patient from

incompetent, unethical, or illegal health care practice).2

       (5)    On September 5, 2019, a hearing officer conducted an evidentiary

hearing. A Division of Professional Regulations (“DPR”) investigator, the CNA,

and Mr. Cooper testified. The State and Mr. Cooper also submitted documents and

photographs. On October 9, 2019, the hearing officer issued a report with her

recommendations. She found that Mr. Cooper had violated Regulations 10.4.1,

10.4.2.5, and 10.4.2.14 by failing to comply with the standard practice for turning

an obese patient and causing the Patient to suffer emotional and physical harm (a

blood clot and hematoma). The hearing officer recommended issuance of a letter of

reprimand to Mr. Cooper, placement of Mr. Cooper’s license on probation for two

years, and that Mr. Cooper complete nine continuing education hours.

       (6)    After the parties submitted exceptions to the hearing officer’s

recommendations and attended a meeting of the Board, the Board voted to amend

the hearing officer’s recommended conclusions of law and discipline. The Board

rejected the hearing officer’s conclusions of law that Mr. Cooper had violated

Regulations 10.4.2.5, and 10.4.2.14 because there was insufficient evidence that the

Patient suffered physical injuries as a result of Mr. Cooper’s actions. The Board


2
 This was the numbering in effect in 2017. These regulations are now numbered 10.1.1, 10.1.2.5,
and 10.1.2.14. We will refer to the regulations by the old numbering.

                                              3
reduced Mr. Cooper’s discipline to a letter of reprimand for failing to competently

turn the Patient and completion of nine continuing education contact hours. On

December 19, 2019, the Board issued a written order containing its conclusions.

       (7)     Mr. Cooper appealed the Board’s order to the Superior Court. After

briefing by the parties, the Superior Court entered an order affirming the Board’s

judgment. The Superior Court held there was substantial evidence to support the

Board’s decision, Mr. Cooper was not denied due process, and the Board did not

abuse its discretion. This appeal followed.

       (8)     “When ‘review[ing] a Superior Court ruling that, in turn, . . . reviewed

the ruling of an administrative agency,’ this Court examines the agency’s decision

directly.”3 Like the Superior Court, we review whether the agency’s decision is

supported by substantial evidence and is free from legal error.4 Substantial evidence

is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.5 It is more than a “scintilla but less than a preponderance of the

evidence.”6 We do not weigh the evidence, determine questions of credibility, or

make our own factual findings.7

       (9)     As he did below, Mr. Cooper argues that there was not substantial



3
  Del. Solid Waste Auth. v. Del. Dep’t of Nat. Res. & Envtl. Control, 250 A.3d 94, 105 (Del. 2021).
4
  Id.
5
  Oceanport Indus., Inc. v. Wilmington Stevedores, Inc., 636 A.2d 892, 899 (Del. 1994).
6
  Noel-Liszkiewicz v. La-Z-Boy, 68 A.3d 188, 191 (Del. 2013).
7
  Del. Bd. of Med. Licensure & Discipline v. Grossinger, 224 A.3d 939, 959 (Del. 2020).
                                                4
evidence to support the Board’s decision that he violated Regulation 10.4.1.

Regulation 10.4.1 defines unprofessional conduct as “[n]urses whose behavior fails

to conform to legal and accepted standards of the nursing profession and who thus

may adversely affect the health and welfare of the public may be found guilty of

unprofessional conduct.”8 This Regulation does not require proof of actual harm to

a patient.9

         (10) Contrary to Mr. Cooper’s contentions, the standard of the nursing

profession for turning an obese patient was established during the Board

proceedings. At the evidentiary hearing, both Mr. Cooper and CNA agreed that the

standard for turning an obese patient included the nurse directing the CNA where to

stand, indicating how the turn would be done, and performing a count. Mr. Cooper’s

defense was that he complied with this standard, not that there was a different

standard or no standard at all.

         (11) Second, there was substantial evidence that Mr. Cooper failed to

comply with the standard and thus violated Regulation 10.4.1. The evidence

included: (i) Mr. Cooper and the CNA’s agreement on the standard for turning an

obese patient; (ii) the CNA’s testimony that Mr. Cooper did not communicate with

her or the Patient, direct her where to stand, indicate how the turn would be



8
    24 Del. Admin. C. § 1900-10.4.1.
9
    Del. Bd. of Nursing v. Francis, 195 A.3d 467, 475-76 (Del. 2018).
                                                 5
accomplished, or do the count; and (iii) the CNA’s testimony that the Patient cried

out in pain when Mr. Cooper turned him, and asked why Mr. Cooper was being so

rough. Relying on his own testimony and interpretation of the CNA’s testimony,

Mr. Cooper argues that he complied with the standard for turning an obese patient.

It was within the hearing officer’s discretion to determine the credibility of witnesses

and resolve conflicts in the testimony.10         The hearing officer found the CNA more

credible than Mr. Cooper concerning the incident with the Patient. We do not make

credibility assessments on appeal, and we will not substitute our judgment for the

hearing officer’s credibility findings.11

          (12) Mr. Cooper next argues that the hearing officer and Board violated his

right to due process by relying on the CNA’s false testimony, the DLTRCP decision,

and out-of-court statements of the Patient and the former Cadia assistant director of

nursing (“ADON”) who reported him to DLTRCP. He also contends that the State

withheld evidence from him and that the former Cadia ADON should have testified

at the hearing. These arguments are without merit.

          (13) The CNA’s testimony that she independently decided to position

herself where she usually stood and perform a count herself does not make her

testimony that Mr. Cooper failed to comply with the protocol false as Mr. Cooper


10
     Fieni v. Catholic Health East, 2014 WL 7042778, at *1 (Del. Dec. 11, 2014).
11
     Grossinger, 224 A.3d at 961.

                                                 6
contends. Mr. Cooper and CNA agreed that the protocol was for him to direct her

where to stand and to perform the count, not for her to do those things by herself

without any direction or participation by him. As to the DLTRCP proceedings, the

hearing officer referred to those proceedings in her recommendation, but did not

base her conclusions upon Mr. Cooper’s placement on the Adult Abuse Registry.

Mr. Cooper asserts that his placement on the Adult Abuse Registry by DLTRCP and

discipline by the Board violates double jeopardy principles, but cites no authority in

support of this proposition.12

       (14) Turning to the out-of-court statements of the Patient and the former

Cadia ADON, Mr. Cooper did not object to these statements at the hearing.

Moreover, “hearsay evidence is permissible in administrative hearings, so long as

that evidence is not the sole basis for the hearing officer’s decision.”13 The hearing

officer’s decision did not rest solely on the out-of-court statements of the Patient and

former Cadia ADON.            Among other things, the hearing officer relied on the

testimony of the CNA, who was present at the time of the incident with the Patient

and testified at the hearing. Mr. Cooper also argues that the State failed to establish

a foundation for admission of the statements under 11 Del. C. § 3507, but this statute



12
   Double jeopardy principles apply “to those situations in the which the injury complained of
constitutes an imposition or exaction of a ‘criminal’ rather than a ‘civil’ nature.” Myrie v. Comm’r,
N.J. Dep’t of Corr., 267 F.3d 251, 255 (3d Cir. 2001) (citing Rex Trailer Co. v. United States, 350
U.S. 148, 154 (1963)).
13
   Husbands v. Del. Dep’t of Educ., 2020 WL 1814045, at *3 (Del. Apr. 7, 2020).
                                                 7
applies to the admission of certain statements in criminal prosecutions, not civil

proceedings.14

       (15) Mr. Cooper claims that the State violated Brady v. Maryland15 by

withholding the Patient’s statement and the investigator’s report from him, but Brady

requires the State to produce evidence favorable to the defense in criminal

prosecutions.16 This was not a criminal prosecution. In addition, Mr. Cooper did

not request any discovery and did not object to the State submitting, and then

withdrawing, the investigator’s summary of her interview with the Patient at the

hearing.17 As to Mr. Cooper’s claim that the former Cadia ADON was a material

witness who should have testified at the evidentiary hearing, there is no indication

that he sought to obtain or compel her presence at the hearing. Mr. Cooper further

contends that her testimony was necessary for the State to prove the Patient suffered

bruising as a result of his actions, but ignores that the Board in fact found there was

insufficient evidence to show what caused the Patient’s bruising and rejected the

hearing officer’s conclusion that Mr. Cooper violated 10.4.2.5 and 10.4.2.14.

       (16) Finally, Mr. Cooper argues that the Board acted arbitrarily and


14
   Baker v. State, 213 A.3d 1187, 1191 (Del. 2019).
15
   Brady v. Maryland, 373 U.S. 83 (1983). Mr. Cooper does not explain how these materials would
be favorable to him.
16
   See, e.g., Dawson v. State, 673 A.2d 1186, 1193 (Del. 1996) (describing the applicability of
Brady to criminal cases).
17
    The State withdrew the summary after realizing it contained confidential and personal
identifying information.

                                              8
capriciously in reaching its decision. He again claims that no standard of nursing

was established, but again ignores that he and the CNA agreed on the standard for

turning an obese patient. He also contends that the Board’s rejection of the hearing

officer’s conclusion that he caused the Patient’s injury means he could not have

violated Regulation 10.4.1. This Court has previously held that a violation of

Regulation 10.4.1 does not require harm to a patient, ruling that the Board could

“rightfully conclude[] that a nurse who engages in standard-breaching behavior is,

for that very reason, a nurse who ‘may adversely affect the health and welfare of the

public,’ regardless of whether the nurse’s unprofessional behavior in fact caused

specific harm to the patient.”18

       (17) As to Mr. Cooper’s claim that the Board’s amendment of the hearing

officer’s recommendation was an “unfair surprise” and therefore an abuse of

discretion,19 he is mistaken.        After a hearing, the hearing officer submitted

recommendations to the Board that Mr. Cooper violated Regulation 10.4.1 by failing

to turn the Patient in accordance with the routine practice and should be

disciplined.20    Mr. Cooper submitted comments and arguments to the hearing




18
   Francis, 195 A.3d at 475 (quoting Regulation 10.4.1.).
19
   Opening Brief at 32.
20
   29 Del. C. § 8735(v)(1)(d) (“Upon completion of such hearing or the taking of such testimony
and evidence, the hearing officer shall submit to the board or commission findings and
recommendations thereon.”).
                                              9
officer’s recommendations.21 As expressly authorized by § 8735(v)(1)(d), the Board

modified the recommendations to eliminate the conclusions of law concerning

Regulations 10.4.2.5 and 10.4..2.14 and to reduce the discipline imposed.22 There

was no unfair surprise or abuse of discretion in the Board’s modification of the

hearing officer’s recommendations.

       (18) Mr. Cooper also claims that the Board’s decision was flawed because §

8735(v)(1)(d) required the Board to rely on the “written record,” the “written record”

includes the transcript of the Board’s oral deliberations, and there was no such

transcript. There is nothing in § 8735(v)(1)(d) to suggest that the Board had to obtain

a written transcript of its deliberations before making its final decision.23                   Mr.

Cooper has not shown that the Board acted arbitrarily and capriciously in reaching

its decision.




21
   Id. (“When the proposed order is submitted to the board or commission, a copy shall be delivered
to each of the other parties, who shall have 20 days to submit written exceptions, comments and
arguments concerning the conclusions of law and recommended penalty.”).
22
   Id. (“The board or commission shall make its final decision to affirm or modify the hearing
officer's recommended conclusions of law and proposed sanctions based upon the written
record.”).
23
   In his reply brief, Mr. Cooper argues that the record on appeal to the Superior Court should have
included a transcript of the Board’s oral deliberations. We have not considered this argument as
it was not fairly raised in Mr. Cooper’s opening brief. Supr. Ct. R. 14(b)(vi)(A)(3) (“The merits
of any argument that is not raised in the body of the opening brief shall be deemed waived and
will not be considered by the Court on appeal.”); Supr. Ct. R. 14(c)(i) (“Appellant shall not reserve
material for reply brief which should have been included in a full and fair opening brief.”); Murphy
v. State, 632 A.2d 1150, 1152 (Del. 1993) (holding failure to raise a legal issue in the text of the
opening brief generally constitutes a waiver of that claim on appeal).
                                                10
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ James T. Vaughn, Jr.
                                     Justice




                                11